Citation Nr: 0615503	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-09 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 60 percent disability 
rating for lumbar spine degenerative disc disease (DDD) at 
L4-5 and L5-S1, reduced to 20 percent effective July 1, 2002.     

2.  Entitlement to restoration of a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU), terminated effective July 1, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran had active service from November 1970 to November 
1973 and from June 1975 to August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The case returns to the Board following a remand to the RO in 
March 2004.

The veteran had a Travel Board hearing in September 2003.  By 
letter dated in October 2005, the Board advised the veteran 
that the Veterans Law Judge who presided over the hearing was 
no longer employed at the Board and offered him the 
opportunity for another Board hearing.  The veteran replied 
that he desired a Board hearing in Washington, DC.  However, 
correspondence from the veteran's representative dated in 
December 2005 indicated that the veteran wished to cancel 
that hearing.  


FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO granted a 60 
percent disability rating for lumbar spine DDD at L4-5 and 
L5-S1 effective from March 12, 1997.
   
2.  Following a rating decision in which a reduction was 
proposed, the RO issued an April 2002 rating decision in 
which it reduced the disability rating for lumbar spine DDD 
at L4-5 and L5-S1 to 20 percent effective July 1, 2002. 

3.  The preponderance of the evidence of record at the time 
of the April 2002 rating decision reflected lumbar spine 
disability that warranted no more than a 20 percent 
disability rating.  

4.  Effective July 1, 2002, the veteran has a single service-
connected disability, lumbar spine DDD at L4-5 and L5-S1, 
rated as 20 percent disabling; there is clear and convincing 
evidence that the veteran is actually employable.   


CONCLUSIONS OF LAW

1.  The criteria for reduction of the disability rating for 
lumbar spine DDD at L4-5 and L5-S1 from 60 percent to 20 
percent effective July 1, 2002, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).     

2.  The criteria for termination of TDIU, effective July 1, 
2002, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.105, 3.343, 4.16 (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.    

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
VA laws and regulations governing disability compensation and 
pension.  38 C.F.R. § 3.344(a).  

If a reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, the RO must issue a rating 
proposing the reduction and setting forth all material facts 
and reasons.  38 C.F.R. § 3.105(e).  A period of 60 days is 
allowed for response. Id.  

If a disability rating has been continued at the same level 
for long periods, i.e. five years or more, VA is required to 
afford the veteran a full and complete physical examination, 
the findings from which are to be considered in conjunction 
with the entire record.  38 C.F.R. § 3.344(a) and (c).  See 
38 C.F.R. § 3.951 (ratings in effect for 20 years are 
protected from reduction).  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  
38 C.F.R. § 3.344(a).  A reduction may be accomplished when 
the rating agency determines that evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life. Id.  If, after 
considering the entire record, doubt remains as to the 
appropriate rating or diagnosis, the rating agency should 
continue the evaluation in effect pending a reexamination at 
a specified future time.  38 C.F.R. § 3.344(b).     

When a disability has not become stable and is likely to 
improve, and the disability rating has not continued at the 
same level for at least five years, a reexamination 
disclosing improvement in that disability will warrant a 
reduction in its rating.  38 C.F.R. § 3.344(c).  

The duration of the disability rating at issue is measured by 
the effective date assigned for that rating until the 
effective date of the actual reduction.  Brown v. Brown, 5 
Vet. App. 413, 418 (1993).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  In the context of a rating reduction 
case, it must be shown by a preponderance of the evidence 
that the reduction was warranted.  Brown, 5 Vet. App. at 421; 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).     

In this case, the RO granted a 60 percent evaluation for the 
low back disability in a March 1998 rating decision, 
effective from March 12, 1997.  Following a routine future 
examination, the RO issued a rating decision in July 2001 in 
which it proposed to reduce the disability rating to 20 
percent.  The veteran testified at a hearing on the issue in 
March 2002.  In an April 2002 rating decision, the RO 
accomplished the proposed reduction, effective July 1, 2002.  

Initially, the Board notes that the RO followed the 
prescribed procedures set forth at 38 C.F.R. § 3.105(e).  In 
addition, the record shows that the 60 percent rating was in 
effect for more than five years, such that 38 C.F.R. § 
3.344(a) and (b) apply.  Also, the Board finds that the 
examination on which the reduction was based is as full and 
complete and the examination on which the 60 percent rating 
was granted.  38 C.F.R. § 3.344(a).  In this regard, it is 
important to note that the examinations that provided the 
basis for the RO to award the 60 percent evaluation have been 
reviewed.  The Board finds little, if any, basis for the 
award of the 60 percent evaluation based on these 
examinations, providing evidence against this claim.

The final question for the Board to consider is whether the 
preponderance of the evidence supported the reduction from 60 
percent to 20 percent.   

The 60 percent evaluation in question was awarded under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The Board 
emphasizes that, although there has been an amendment to the 
criteria for rating intervertebral disc syndrome, that 
amendment was effective after the reduction at issue here.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. pt. 4) (amending 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002).  Therefore, that amendment is 
not for application here.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000; VAOPGCPREC 7-2003. 

Under Code 5293, a 60 percent rating is assigned for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseases disc, with little intermittent relief.  
A 20 percent rating is assigned when disability from 
intervertebral disc syndrome is moderate, with recurring 
attacks.  

The report of the May 2001 VA examination showed subjective 
complaints of pain, stiffness, fatigability, and lack of 
endurance associated with the lumbar spine disability.  
However, physical examination reflected nearly normal range 
of motion of the lumbar spine on all maneuvers, without any 
indication of increased pain on motion.  Strength in the 
lower extremities was 5/5.  Gait was normal.  There were no 
muscular or postural abnormalities.  

Although the April 2004 VA examinations found additional 
limitation of motion and pain on motion, the examiner opined 
that the overall examination findings, including passive 
range of motion and a normal neurological examination, 
suggested poor effort and psychological overlay.  Considering 
this record, the Board finds that the preponderance of the 
evidence supports the reduction to 20 percent.  Brown, 5 Vet. 
App. at 421; Kitchens, 7 Vet. App. at 325.  Therefore, the 
appeal is denied.  The post-service medical record, as a 
whole, is found to provide highly probative evidence against 
a finding of a 60 percent evaluation at any point in this 
claim.  The treatment records, objective studies, and the 
many examination reports are found to overall support (at 
best) only a 20 percent evaluation for the veteran's back 
disorder.  In fact, a recent medical examination in April 
2004 has suggested that the back disorder is not related to 
service.  Indications of poor effort and psychological 
overlay during testing over many years only provides more 
evidence against this claim. 

Restoration of TDIU

A total disability rating for compensation purposes is 
assigned on the basis of individual unemployability when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one such 
disability, it must be rated at 60 percent or more; if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional 
disability must bring the combined rating to 70 percent or 
more. Id. In addition, TDIU may be awarded on an extra-
schedular basis if a veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), but 
is still unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  
38 C.F.R. § 4.16(b).

When reducing an award of TDIU, the provisions of 38 C.F.R. § 
3.105(e) are for application.  38 C.F.R. § 3.343(c)(1).  
However, in such a determination, actual employability must 
be established by clear and convincing evidence. Id.  

As discussed above, the Board has upheld the reduction to 20 
percent for the veteran's sole service-connected disability, 
lumbar spine DDD at L4-5 and L5-S1.  Therefore, the 
percentage criteria for entitlement to TDIU are not met 
effective July 1, 2002.  38 C.F.R. § 4.16(a).  Moreover, the 
Board finds that there is clear and convincing evidence that 
the veteran is actually employable.  38 C.F.R. 
§ 3.343(c)(1).  Specifically, the April 2004 VA examination 
reports noted that the veteran admitted that he is currently 
working.  Moreover, the examiner found no pathology or 
objective evidence of disability to prevent the veteran from 
working.  

Although records from the Social Security Administration 
indicated that the veteran continued to be disabled, these 
records also suggest that the veteran's disability resulted 
from multiple medical conditions, rather than being solely 
attributable to the service-connected lumbar spine DDD, 
providing more evidence against this claim.  Further, 
indications of nonservice-connected disorders within the 
post-service medical records provides more evidence against 
this claim. 
Because the Board finds clear and convincing evidence of 
actual employability, termination of the award of TDIU was 
warranted.  38 C.F.R. §§ 3.343(c)(1), 4.16.           

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated in March 2004, as well 
as information provided in the July 2001 and April 2002 
rating decisions and January 2003 statement of the case and 
November 2004 supplemental statement of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  In addition, the January 2003 statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board observes that the notice discussed above was not 
provided prior to the April 2002 rating decision on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, following the March 2004 letter, the RO 
readjudicated the claim and issued a supplemental statement 
of the case, such that defect as to timing has been cured.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The March 2004 
letter did specifically ask the veteran to provide any 
evidence in his possession that pertained to the appeal. Id. 
at 121.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for restoration of the disability 
evaluation and TDIU award in question, but was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the issues on appeal.  Despite any 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard, supra.  Because the Board has concluded that the 
reduction and termination in question were proper, any 
question as to the appropriate effective date to be assigned 
is moot. 

With respect to the duty to assist, the RO has obtained the 
veteran's VA medical records, relevant medical examinations, 
and records from the Social Security Administration, which 
included VA and private medical records.  The veteran has 
also provided additional private medical evidence, as well as 
personal statements and oral testimony.  He has not 
authorized VA to obtain any other private medical records.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

As there is no indication or allegation that additional 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.    


ORDER

As the reduction in the disability rating for lumbar spine 
DDD at L4-5 and L5-S1 from 60 percent to 20 percent was 
proper, the appeal is denied.        

As the termination of TDIU was proper, the appeal is denied.      



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


